            Case 1:15-cr-00288-RMB Document 1026 Filed 02/03/20 Page 1 of 1
                                             U.S. Department of Justice

                                                                    United States Attorney
                                                                    Southern District of New York
                                                                    The Silvio J. Mollo Building
                                                                    One Saint Andrew's Plaza
                                                                    New York, New York 10007

                                                                    February 3, 2020

    ByECF
    The Honorable Richard M. Berman
    United States District Judge
                                                          ME~JIO ENDORSED
    Southern District of New York                                                                  USDCSDNY
    500 Pearl Street                                                                               DOCUMENT
    New York, NY 10007
                                                                                                   ELECTRO NICALLY FILED
           Re:     United States v. Markeim Henry                                                  DOC#:
                   15 Cr. 288 (RMB)                                                                DATEF-1L-En-:2'.-,l.._..3......,/tl>
                                                                                                                .                 -i   -o
                                                                                                                                        -

    Dear Judge Berman:

            The Government writes respectfully to request an adjournment of the status conference
    currently scheduled for February 11 , 2020 at 12:30 p.m. As the Court is aware, the defendant
    has denied various specifications of violations of supervised release overlapping with criminal
    charges in state court for illegal possession of a firearm. The proceedings with respect to those
    charges remain ongoing with the next conference in state court scheduled for early March.
    Accordingly, the Government respectfully requests an adjournment of the next conference until
    mid- to late-March to permit resolution of the state criminal charges. The Government has
    spoken to defense counsel, who joins in this request.

                                                                 Respectfully submitted,

                                                                 GEOFFREY S. BERMAN
                                                                 United States Attorney

                        By:~
                          Anden Chow I Hagan Scotten
                          Assistant United States Attorneys
.-----------------....1<:f"l 2) 637-2348 I 241 0
    cc. Jotm Katey, Esq. (by ECF)

  Cov\~~ ; ~ 4.J\ovv~t'J +o
 J/K3/"o~o qf- ,3j I



 SO ORDERED:          "'::> I            .JI I:)
 Date:   J/3/',o,o -~~..,..(~. ~,.,
                       R i,· 1.. !! 1 ! '- 1 lkrrnan. U.S.D.J.
